Exhibit 23 Consent Of Independent Registered Public Accounting Firm The Board of Directors United Bancshares, Inc. We hereby consent to the incorporation by reference in the Registration Statement (No.333-106929) on Form S-8 of United Bancshares, Inc. of our report dated March 28, 2012, relating to the consolidated balance sheets of United Bancshares, Inc. and subsidiaries as of December 31, 2011 and 2010 and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011, which report is incorporated by reference in the December 31, 2011 Annual Report on Form 10-K of United Bancshares, Inc. /s/CliftonLarsonAllen LLP Toledo, Ohio March 28, 2012
